UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


JAMES THOMAS GREEN,                              §
                                                 §
                Plaintiff,                       §
                                                 §
versus                                           §   CIVIL ACTION NO. 1:19-CV-100
                                                 §
REBECCA MALLET, et al.,                          §
                                                 §
                Defendants.                      §

    MEMORANDUM ORDER OVERRULING PLAINTIFF’S OBJECTIONS AND
   ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
         Plaintiff James Thomas Green, an inmate formerly confined at the Hightower Unit,

proceeding pro se, brought this lawsuit pursuant to 42 U.S.C. § 1983.

         The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends denying plaintiff’s motion for default judgment.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all available

evidence. Plaintiff filed objections to the magistrate judge’s Report and Recommendation. This

requires a de novo review of the objections in relation to the pleadings and the applicable law. See

FED. R. CIV. P. 72(b).
         The court has conducted a de novo review in this case. After careful consideration, the

court concludes plaintiff’s objections to the report are without merit. Service of the complaint and

amended complaint on the Assistant Attorney General assigned to represent some of the defendants

is not proper service as to the remaining defendants. Plaintiff remains responsible for service of

the defendants in compliance with Rule 4 of the Federal Rules of Civil Procedure.

                                           ORDER

         Accordingly, plaintiff’s objections are OVERRULED.            The findings of fact and

conclusions of law of the magistrate judge are correct, and the report of the magistrate judge is
ADOPTED. It is therefore

      ORDERED that plaintiff’s motion for default judgment is DENIED.

      SIGNED at Beaumont, Texas, this 12th day of March, 2020.




                                    ________________________________________
                                                MARCIA A. CRONE
                                         UNITED STATES DISTRICT JUDGE




                                          2
